Citation Nr: 0740092	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-24 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. 	Entitlement to a rating in 
excess of 10 percent for left foot tinea pedis.

2. 	Entitlement to a rating in 
excess of 10 percent for right foot tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to January 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral tinea pedis, assigning a 10 
percent rating for each foot.  In August 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board finds that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to the 
claims.  See 38 C.F.R. § 3.159 (2007).

At the August 2007 hearing, the veteran testified that, since 
his March 2005 VA examination, his tinea pedis has increased 
in severity.  Specifically, he stated that the rash and 
blisters were recurrent, had spread all over his feet, 
including up to his ankle bone, and were excreting pus and 
blood.  He added that the bottoms of his feet often turned 
black from open sores that would heal, only to form into 
blisters again.  He described the condition as painful and 
discomfiting as he is unable to stand for long periods of 
time and has difficulty walking.  He testified that he was 
given a prescription for topical cream for his foot problems.  
In light of the allegations of worsening, medication changes, 
and the extent of time since he was last examined, another VA 
examination is necessary.  38 C.F.R. § 3.327(a).
Additionally, the veteran reported that he sees a general 
practitioner at the Jesse Brown VA Medical Center about once 
a month for his tinea pedis.  The record contains a summary 
of treatment from October 2005 to May 2006 at the Jesse Brown 
VA Medical Center, but full treatment records have not been 
associated with the claims file.  VA treatment records are 
constructively of record and must be secured.  

It is also noteworthy that where the appeal is from the 
initial rating assigned with the award of service connection 
for a disability, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
it is necessary to obtain any records of treatment the 
veteran received for tinea pedis during the appeal period.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain complete records 
of all VA treatment the veteran has 
received for tinea pedis at the Jesse 
Brown VA Medical Center since May 2004.

2.  The RO should then arrange for the 
veteran to be afforded an examination by a 
dermatologist to determine the current 
severity of his service-connected 
bilateral tinea pedis.  The veteran's 
claims file must be available to the 
examiner for review in conjunction with 
the examination.  A complete history 
should be elicited, to include the types 
of medications that have been used/ 
prescribed to treat the service-connected 
disability.  Any indicated studies should 
be performed.  Specific medical findings 
should include what percentage of the 
veteran's body or exposed area is 
affected, and the type and duration of any 
therapy used.  The examiner should 
describe the extent of any sores and 
blisters involved.  The location and 
extent of any discoloration due to the 
veteran's service-connected skin 
disability should be described.  The 
examiner should comment on the frequency 
and duration of the blistering.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  The examiner 
should explain the rationale for any 
opinion given.

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

